DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


NOTE for reference character A, refer to the following:

    PNG
    media_image1.png
    513
    699
    media_image1.png
    Greyscale

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Weigand (US Patent No. 10,093,126).
Regarding claim 1, the Weigand reference discloses a sealing device for a wheel hub unit (Figs. 1-4), the sealing device configured to form a static seal to protect the wheel hub unit from environmental contaminants, the sealing device comprising: 
a shield (4), made of metal that is coupled to a collar (2) of the wheel hub unit, the shield having a cylindrical lateral mounting wall (A) pressed into the collar with radial interference (Fig. 4), further comprising: 
in combination, an annular seat (46) with a blind end formed in the cylindrical lateral wall (Fig. 2), and 
a sealing gasket (6) positioned inside the seat and compressed radially between the groove and the collar (Fig. 4) and formed by a sealing compound to allow the formation of a 
Regarding claim 2, the Weigand reference discloses the bead has a greater volume than the volume of the seat (Fig. 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675